Citation Nr: 0423918	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  94-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected hypertrophic lichen 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to May 1959 and from October 1966 to July 1967.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision by the Cheyenne 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for artery disease/peripheral 
vascular disease, claimed as secondary to medication for 
treatment of service-connected hypertrophic lichen planus.  
This case was previously before the Board in March 1997, when 
the Board granted an increased (30 percent) rating for lichen 
planus and remanded the claim of secondary service connection 
for cardiovascular disease for further development.  The case 
was again before the Board in September 2000, when an Acting 
Veterans Law Judge granted an earlier effective date for the 
30 percent rating for lichen planus, denied secondary service 
connection for cardiovascular disease, and also remanded the 
claim of secondary service connection for cardiovascular 
disease for further development.  In May 2003 the case was 
administratively reassigned to the undersigned.  In July 2003 
it was remanded for additional development.  That development 
is discussed below.  

As noted in the July 2003 remand, in informal arguments to 
the Board, the veteran's representative noted the matter of 
entitlement to a rating in excess of 30 percent for lichen 
planus.  As the rating for lichen planus was the subject of a 
final Board decision in March 1997, the Board no longer has 
jurisdiction in the matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

In the July 2003 remand, the RO was directed to provide the 
veteran with "notification of the VCAA and implementing 
regulations, as well as their impact on his claim."  It was 
also directed that the veteran should be "specifically 
notified of what he needs to establish his claim of 
entitlement to service connection for cardiovascular disease 
as secondary to service-connected hypertrophic lichen planus, 
of what the evidence shows, and of his and VA's respective 
responsibilities in evidence development." (emphasis added).  
Here, the veteran has not yet received adequate notification 
of the VCAA and implementing regulations.  Although he 
received some notification of the VCAA requirements in July 
2003 correspondence from the RO, such notification was 
relatively cursory in nature.  The correspondence did not 
specifically refer to the VCAA and implementing regulations, 
and although it notified the veteran of what he needs to 
establish service connection on a direct basis, it did not 
notify him of laws and regulations pertaining to secondary 
service connection, as was directed in the prior remand.  
While the July 2003 letter informed the veteran of the 
evidence already associated with the claims folder, it did 
not inform of what the evidence shows.  An April 2004 
supplemental statement of the case (SSOC) informed the 
veteran of what recent evidence showed; namely, a VA medical 
opinion to the effect that "[the veteran's] cardiovascular 
system has suffered for reasons unrelated to lichens planus 
and . . . the medications of METHOTREXATE and ACCUTANE."  
However, the SSOC did not refer to the VCAA and implementing 
regulations, or how they applied to his claim.  

The July 2003 correspondence does not meet the guidelines of 
Quartuccio, supra, regarding notice; moreover, there has not 
been adequate compliance with the directives of the July 2003 
remand.  Accordingly, the Board has no recourse but to remand 
the case for correction of notice deficiencies.  A remand 
confers, as a matter of law, a right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations as well as their 
impact on his claim, and ensure that all 
VCAA notice obligations are satisfied in 
accordance with implementing regulations, 
the Court's guidelines, and any other 
applicable legal precedent.  He should be 
specifically notified of what he needs to 
establish his claim of entitlement to 
service connection for cardiovascular 
disease as secondary to service-connected 
hypertrophic lichen planus, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.  He should be asked 
expressly to provide everything he has 
that pertains to his claim (not already 
of record), and he should have the 
opportunity to respond.

2.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


